   Case 6:18-cv-00022-C Document 63 Filed 03/08/21                    Page 1 of 2 PageID 249



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

 JOSE   A. BAEZA,                                 $
 Institutional ID No. 16900                       $
                                                  $
                                     Plaintiff,   $
                                                  $
                                                  $   CIVIL ACTION NO.          6:   l8-CV-000022-C
                                                  s
 SGT COOPER, et a/.,                              $
                                                  $
                                  Defendants.     $


               ORDER ACC EPTING REPORT AND RECOMMENDATION
                  OF THE UNITED S TATE,S MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. Plaintiffdid not file any objections and the time to do so has passed. The District

Court made an independent examination of the relevant portions of the record in this case and

reviewed the Magistrate Judge's Report and Recommendation for plain error. Finding none, the

Court ACCEPTS and ADOPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

        IT IS THEREFORE ORDERED that Defendants' Motion for Summary Judgment (Doc.

49) is GRANTED. Plaintifls complaint and all claims alleged therein are DISMISSED with

prejudice.

        Plaintiff is advised that ifhe appeals this Order, he will be required to pay the appeal fee

of $505.00 pursuant to the PLRA, and he must submit an application to proceed informa

pauperis and a 6-month Certificate of Inmate Trust Account     a1   the same time he files his notice

of appeal.
Case 6:18-cv-00022-C Document 63 Filed 03/08/21                   Page 2 of 2 PageID 250



  All reliefnot expressly   granted is denied.

   Judgment shall be entered accordingly.

   SO ORDERED.
                 /,
   Dated,March rh ,2021.                             (

                                                             L   ,[4
                                                         C       CS
                                                                  District   J




                                                                         (




                                                 2
